DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettit, et al., Characterization of sodium chloride crystals grown in microgravity, Journal of Crystal Growth 324 (2011) 207–211 (PETTIT) and Aguilera, The morphology of salt crystals affects the perception of saltiness, Food Research International Volume 76, Part 3, October 2015, Pages 675-681 (Aguilera). 
Claim 1 is directed to salt composition comprising a plurality of salt crystals with a first portion having a mature hopper cube morphology and a second portion having a morphology other than a mature hopper cube morphology.
It is noted that the present specification provides a definition for the morphology of the cubes as follows: 
Figure 2A shows a solid cube:

    PNG
    media_image1.png
    186
    205
    media_image1.png
    Greyscale



Figure 2B shows a hollow cube:

    PNG
    media_image2.png
    190
    141
    media_image2.png
    Greyscale

Figure 2C shows a simpler hopper cube:

    PNG
    media_image3.png
    191
    222
    media_image3.png
    Greyscale

Figure 2D shows a mature hopper cube:

    PNG
    media_image4.png
    216
    206
    media_image4.png
    Greyscale

Figure 2E shows a complex hopper cube:

    PNG
    media_image5.png
    388
    379
    media_image5.png
    Greyscale

PETTIT teaches sodium chloride salt crystals with a mature hopper cube formation as follows at page 210: 

    PNG
    media_image6.png
    372
    510
    media_image6.png
    Greyscale

PETIT does not teach the use of salt crystals with morphologies other than 
mature hopper formations.  However, PETTIT does teach that mixtures of crystal morphologies in general can occur naturally (i.e., see section 4, pg. 210 discussing effects of unintentional nucleation; see also Figure 1). It would have been obvious to provide salt with a mature hopper formation and another morphology (e.g., circular).
As to why one skilled in the art would select such morphologies, AGUILERA teaches that the size and morphology of the salt crystal changes the saltiness perception of the salt (see pg. 678, Figure 2 and pg. 679, Fig. 3). Thus, the morphology is an optimizable parameter based on the desired level of saltiness. 
Thus, it would have been obvious to include a different morphology with the plurality of salt crystals, as one can control the saltiness of the product by changing the morphologies of the salt crystals. 

Claim 3 recites that the plurality of salt crystals (i.e., the mature hopper cubes) comprise a bulk density of less than 0.90 g/cm3.  
PETTIT is silent as to the density of the structure. 
AGUILERA teaches on pg. 678 (see first full paragraph) that different types of crystals have different densities. Moreover, the easier the salt is dissolved the greater level of salt intensity experienced by consumer (see pg. 681). Therefore, in salty food with surface crystals of salt, a reduction in sodium could be achieved by using salt crystals with a hopper morphology (i.e., a morphology with a hollow interior or at least present more surface area to dissolve)  would allow the salt to dissolve more easily.  In this regard, one could reduce overall salt content without lowering the salt intensity levels.
 
Claim 4 recites that each of the plurality of salt crystals is at least 10 um in size. 
Claim 5 recites a plurality of salt crystals between 80-150 um in size.  
As to claims 4-5, PETTIT teaches sodium chloride salt crystals with a hopper cube formation as follows at page 210:
 
    PNG
    media_image7.png
    359
    1103
    media_image7.png
    Greyscale

The cubes have an edge of 0.2mm. This provides a surface area of 0.24 m2/g (i.e., A=6a2 or 6 (0.2)2.  It is the Examiner’s position that these crystals would have the same hall density as claimed as they are made of the same compound, have the same shape, same surface area and both produced by supersaturation (pg. 211, left column). 
As to size, PETTIT teaches that the crystals can vary based on the amount of time they allowed to grow (pg. 208, left column, first paragraph).  For example, the could be allowed to grow to as big as 15-20mm in some conditions. Thus, it would have been obvious to vary the size of the crystals. As noted above, AGUILERA teaches that the size and morphology of the salt crystal changes the saltiness perception of the salt (see pg. 678, Figure 2 and pg. 679, Fig. 3). Thus, the morphology is an optimizable parameter based on the desired level of saltiness. 



Claims 2, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettit, et al., Characterization of sodium chloride crystals grown in microgravity, Journal of Crystal Growth 324 (2011) 207–211 (PETTIT) and Aguilera, The morphology of salt crystals affects the perception of saltiness, Food Research International Volume 76, Part 3, October 2015, Pages 675-681 (Aguilera) as applied to claim 1 above and further in view of Matsuoka, Morphology of NaCl Crystals in Drowning-Out Precipitation Operation, Chemical Engineering Research and Design Volume 76, Issue 7, October 1998, Pages 809-814 (MATSUOKA). 
Claim 2 recites that the second portion has a morphology selected from a simple hopper cube morphology, a hollow cube morphology, a solid cube morphology, and mixtures thereof.
Claims 6 recites that the second portion has a simple hopper cube morphology and the plurality of salt crystals further comprises a third portion having a hollow cube morphology, and a fourth portion having a solid cube morphology.
As to claims 2 and 6, PETTIT is cited for the reasons noted above but not teach the production of a simple hopper cube morphology, a hollow cube morphology, a solid cube morphology, and mixtures thereof.
MATSUOKA teaches that the shape of sodium crystals can be varied by varying the conditions of crystallization. At 814, it is discussed that The shape of crystals changed with the operation conditions. In particular, the `hollow’ crystals which might lead to a decrease in the crystal purity were observed only when the initial supersaturation ratio s0 was high. From the induction time measurements, primary heterogeneous nucleation was predominant at low supersaturations, while homogeneous nucleation became significant at s0 > 0.7. The number of crystals increased slightly with increasing initial supersaturation ratios but started to decrease at a certain critical supersaturation. This indicates that the crystals were agglomerated in the early stages of crystallization and then, hollow surfaces could result. The number of crystals precipitated by mixing a saturated aqueous solution and a saturated pure ethanol solution was much greater than that produced by mixing two saturated ethanol aqueous solutions having different concentrations. Also, the number of crystals depended on the agitation conditions. Therefore, in the drowning-out precipitation, nucleation is strongly influenced by the micromixing conditions.
Fig 5 shows the following: 

    PNG
    media_image8.png
    538
    252
    media_image8.png
    Greyscale

At pg. 810, MATSUOKA teaches that crystals of sodium chloride ordinarily take the form of cubes, however, the shapes in terms of morphology and surface appearance showed a remarkable change, depending on the operating conditions. The morphology includes rod and plate-like crystals simple hopper cube morphology is seen in a it would have been obvious to produced salts with a hollow cube morphology 5a, and solid solid cube morphology (Figures 5b and 5c).
As to why one skilled in the art would select such morphologies, AGUILERA teaches that the morphology of the salt crystal changes the saintliness perception of the salt (see pg. 678, Figure 2 and pg. 679, Fig. 3). Thus, the morphology is an optimizable parameter based on the desired level of saltiness. 
Thus, it would have been obvious to include a second portion has a simple hopper cube morphology and the plurality of salt crystals further comprises a third portion having a hollow cube morphology, and a fourth portion having a solid cube morphology, as AGUILERA teaches that this changes saltiness. 
. 
Claim 7 recites the size of each crystal. 
However as to size, PETTIT teaches that the crystals can vary based on the amount of time they allowed to grow (pg. 208, left column, first paragraph).  For example, the could be allowed to grow to as big as 15-20mm in some conditions. Thus, it would have been obvious to vary the size of the crystals.  AGUILERA teaches that the size and morphology of the salt crystal changes the saltiness perception of the salt (see pg. 678, Figure 2 and pg. 679, Fig. 3). Thus, the morphology is an optimizable parameter based on the desired level of saltiness. 


Claim 8 recites that the plurality of salt crystals further comprises a fifth portion having a complex hopper cube morphology. A complex hopper crystal of the present application is shown in Figure 2E of the present application: 
    PNG
    media_image9.png
    488
    426
    media_image9.png
    Greyscale

PETTIT shows a complex hopper crystal in photo A below at page 210:

    PNG
    media_image7.png
    359
    1103
    media_image7.png
    Greyscale


As to why one skilled in the art would add the complex hopper morphology, AGUILERA teaches that the morphology of the salt crystal changes the saintliness perception of the salt (see pg. 678, Figure 2 and pg. 679, Fig. 3). Thus, the morphology is an optimizable parameter based on the desired level of saltiness.
Claim 9 recites a method for forming a salt composition, the method comprising: providing an antisolvent solution adding a salt solution to the antisolvent solution to form a supersaturated solution, wherein the salt solution has a concentration greater than 15 wt% solute, and wherein the mass ratio of the salt solution to antisolvent solution is in the range of 1:20 to 1:1.25; and crystallizing the supersaturated solution to form the salt composition with a plurality of salt crystals with a first portion having a mature hopper cube morphology and a second portion having a morphology other than a mature hopper cube morphology.
PETIT teaches crystallizing the supersaturated solution to form the salt composition with a plurality of salt crystals with a first portion having a mature hopper cube morphology and a second portion having a morphology other than a mature hopper cube morphology, as discussed above but silent as to the method of production. 
MATSUOKA teaches a method for forming a salt composition, the method comprising: providing an antisolvent solution (i.e., ethanol; at pg. 89, right column); adding a salt solution to the antisolvent solution to form a supersaturated solution (pg. 89, right column); wherein the salt solution has a concentration greater than 15 wt% solute (see Figure 1 on pg. 810), (see Table 1 teaching ranges of 0.1 to 4.8:1) and crystallizing the supersaturated solution to form the salt composition with a plurality of salt crystals with a first portion having a mature hopper cube morphology and a second portion having a morphology other than a mature hopper cube morphology. These operations can generally be carried out at room temperature and the crystals obtained possess a high purity and yield (pg. 809, left column).
Thus, it would have been obvious to use the method of MATSUOKA in the references above, as MATSUOKA teaches that this provide a highly product and yield and be done so at room temperature.



Claim 10 recites that the salt solution comprises a solute dissolved in a solvent, and wherein the salt solution is less than 27 wt% of the solute.
PETIT is silent as to this amount. 
MATSUOKA teaches that saturation occurs at 25% and below (see Figure 1). 
    PNG
    media_image10.png
    292
    369
    media_image10.png
    Greyscale


Claim 11 recites that the solute comprises sodium chloride and the
solvent comprises water.
Claim 12 recites that the antisolvent is ethanol.
Claim 13 recites that the antisolvent is less than 100 vol% ethanol.
	Claim 14 recites that the steps of the method are carried out at a
temperature between 20-30°C.
As to claims 11-14, MATSUOKA teaches a method for forming a salt composition, the method comprising: providing an antisolvent solution (i.e., ethanol; at pg. 89, right column); adding a salt solution (i.e., salt and water) to the antisolvent solution to form a supersaturated solution (pg. 89, right column).  It would have been obvious to use 100% ethanol when the method calls for ethanol.  No dilution is indicated. It must also be noted that the ethanol is being with an aqueous salt solution. These operations can generally be carried out at room temperature (i.e., about 20oC which touches on the claimed range of clams 14 - 20-30°C) and the crystals obtained possess a high purity and yield (pg. 809, left column).
Thus, it would have been obvious to use the method of MATSUOKA in the references above, as MATSUOKA teaches that this provide a highly product and yield and be done so at room temperature.


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETTIT, MATSUOKA, and AGUILERA as applied to claims 2, 6-14  above, and further in view of United States Patent Application Publication No: 2008/0008790 (JENSEN).
Claim 15 recites food product comprising an outer surface; and a salt composition applied to the outer surface of the food product, wherein the salt composition comprises a plurality of salt crystals with a first portion having a mature hopper cube morphology and a second portion having a morphology other than a mature hopper cube morphology.
Claim 16 recites the second portion has a morphology selected from a simple hopper cube morphology, a hollow cube morphology, a solid cube morphology, and mixtures thereof.
Claim 17 recites each of the plurality of salt crystals is at least 10 um in size. 
Claim 18 recites that second portion has a simple hopper cube morphology and the plurality of salt crystals further comprises a third portion having a hollow cube morphology, and a fourth portion having a solid cube morphology
The references cited above do no teach the use of the salt compositions in food. 
JENSEN teaches a food product (abstract) comprising an outer surface [0016] in the form of a popped kernel (see also Fig 3-6) and a salt composition applied to the outer surface of the food product. JENSEN does not specifically teach the salt crystals having a surface area of at least 0.19 - 0.23 m2/g and a Hall density of less than 0.8 g/cm3 or that additional crystal morphologies can be used. 
 It would have been obvious to use the salt composition of the references above in JENSEN as PETTIT teaches methods for producing sodium chloride crystals and such salt crystals would provide a desired level of saltiness.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799